Citation Nr: 0611466	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disorder of the 
bilateral lower extremities.

3.  Entitlement to service connection for cervical neoplasia, 
status post loop electrosurgical excision procedure (LEEP).

4.  Entitlement to an initial disability rating greater than 
40 percent for degenerative disc disease (DDD) of the 
lumbosacral spine with acquired spinal stenosis status post 
laminectomy.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1998 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of service connection for a skin disorder and a 
disorder of the bilateral lower extremities is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent, probative evidence of a current, 
chronic residual or other disability associated with the in-
service cervical neoplasia status post LEEP.

2.  The veteran's lumbar spine disability is not manifested 
by pronounced neurological symptoms compatible with sciatic 
neuropathy, unfavorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.
CONCLUSIONS OF LAW

1.  Service connection for cervical neoplasia status post 
LEEP is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for an initial disability rating greater 
than 40 percent for DDD of the lumbosacral spine with 
acquired spinal stenosis status post laminectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5243 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for cervical neoplasia 
status post LEEP.  Service connection requires the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, based 
on a review of the medical evidence of record, the Board 
finds no competent, probative evidence showing that there is 
any current disability associated with the in-service 
cervical neoplasia, status post LEEP.  

The veteran essentially alleges that she experiences 
residuals of the in-service treatment.  The only specific 
suggested residual, disclosed in statements in an August 2003 
VA outpatient record, is that the LEEP resulted in the need 
for a Caesarean birth in August 2001.  As the record in 
question indicates, the physician indicated that scarring 
from the LEEP "could be one of many causes of poor or no 
dilatation."  To the extent it may be argued that this 
record offers any opinion that the in-service LEEP resulted 
in any chronic residual disorder, the opinion is so 
speculative by its own terms to be completely devoid of 
probative value.  See Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, the 
report of the March 2003 VA outpatient gynecology examination 
was completely normal.  The Board finds this report is 
entitled to great probative weight and provides evidence 
against this claim.  The Board finds that the post-service 
medical records, as a whole, provide much evidence against 
this claim. 

The veteran's personal, lay opinion as to whether she has a 
current disability is not competent evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  It is 
important for the veteran to understand that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the preponderance of the evidence is against 
service connection for cervical neoplasia status post LEEP.  
38 U.S.C.A. § 5107(b).  

Increased Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
for an original rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a General 
Rating Formula for Diseases and Injuries of the Spine and a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (based on the 2002 amendments).    

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its June 2003 statement of the case and January 2004 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The veteran's lumbar spine disability is evaluated as 40 
percent disabling under the Diagnostic Code (Code) for 
intervertebral disc syndrome.  Under the old criteria, the 
maximum schedular rating under Code 5293, 60 percent, is 
assigned when disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Such medical findings are not 
indicated in this case.   

The Board notes that other diagnostic codes provide for a 
rating greater than 
40 percent.  However, there is no evidence of vertebral 
fracture, ankylosis of the spine, or ankylosis of the lumbar 
spine to warrant consideration of Codes 5285, 5286, or 5289, 
respectively.  38 C.F.R. § 4.71a (2001).  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Under the amended criteria, intervertebral disc syndrome, 
Code 5243, may be rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The next higher rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
is 50 percent, which is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the affected area of the spine.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a maximum 60 percent rating is in order when there 
is intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note (1) to the Formula specifies that, for these 
purposes, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a (2005).     

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  See VAOPGCPREC 36-97 (38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under Code 5293). 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a rating greater than 
40 percent.  38 C.F.R. § 4.7.  Specifically, the evidence 
does not reflect neurologic disability contemplated for a 60 
percent rating under Code 5293.  The May 2003 VA neurology 
examination showed normal reflexes and found no evidence of 
myelopathy, radiculopathy, plexopathy, or neuropathy, 
providing evidence against this claim.  Similarly, although 
some pre-surgery VA records showed variably reduced reflexes, 
there were clearly no symptoms of the severity required for a 
60 percent rating.  Moreover, the subsequent October 2003 VA 
neurology and November 2003 VA orthopedic examinations found 
normal reflexes and no evidence of significant neurologic 
symptoms of the kind contemplated for the 60 percent rating 
under Code 5293, providing very probative and highly negative 
evidence against this claim.  

In addition, although the medical evidence of record shows 
limitation of motion of the lumbar spine with pain on motion 
(the basis for the current evaluation), there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine to 
warrant a 50 percent rating under Code 5243 and the General 
Rating Formula for Diseases and Injuries of the Spine. Id.  
Finally, the veteran's treatment records do not reflect, and 
the veteran does not allege, incapacitating episodes of 
intervertebral disc syndrome as defined by regulation of 
sufficient duration to warrant a 60 percent evaluation on the 
basis of incapacitating episodes. Id.  Without taking into 
consideration the veteran's complaints of pain, the current 
evaluation could not be justified. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The record reflects only a 
single hospitalization, associated with surgery, related to 
the service-connected lumbar spine disability.  Although the 
veteran has indicated that she is unable to work, the record 
indicates that she has several other significant service-
connected and non-service-connected disabilities.  There is 
no competent, probative evidence demonstrating that the 
service-connected lumbar spine disability alone significantly 
interferes with her ability to work.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
40 percent for DDD of the lumbosacral spine with acquired 
spinal stenosis status post laminectomy.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in May 2001, December 
2002, and May 2003, as well as information provided in the 
November 2001 rating decision and June 2003 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate her claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the statement of the case and includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  The Board notes that 
the RO provided its initial notice to the veteran in May 
2001, before the rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Thus, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board acknowledges that the RO has never specifically 
asked the veteran to provide any evidence in her possession 
that pertains to the appeal.  38 C.F.R. § 3.159(b)(1); 
Pelegrini, 18 Vet. App. at 120-21.  However, the letters did 
ask the veteran to identify any other evidence and to send 
the evidence the RO needed to adjudicate the claims as soon 
as possible.  The letters also explained that it was 
ultimately the veteran's responsibility to ensure receipt of 
relevant evidence.  Finally, it is clear from the veteran's 
submissions that she understood the need to provide the RO 
with evidence in support of her appeal.  Therefore, the Board 
finds that any failure to specifically comply with 38 C.F.R. 
§ 3.159(b)(1) is harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
in May 2001 of what type of information and evidence was 
needed to substantiate her claim for service connection.  In 
May 2003, she was provided with notice of the type of 
evidence necessary to establish an increased disability 
rating.  Both letters provided general notice as to 
establishing an effective date for an award.  In any event, 
as the Board concludes above that no change in the RO's 
determinations as to service connection and disability 
evaluation is warranted, further inquiry on these matters is 
not necessary.    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
several relevant medical examinations.  The veteran has 
submitted additional VA medical evidence, as well as some 
private medical evidence.  She has not authorized VA to 
obtain any other private medical records.  

The veteran has argued that, for the service connection claim 
discussed above, she is entitled to a VA examination.  
However, as discussed, the Board finds insufficient evidence 
to trigger the duty to secure such an examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. 
§ 5103A(d)).  

The Board finds that the evidence, discussed above, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the service connection 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.     


ORDER

Service connection for cervical neoplasia status post LEEP is 
denied.

An initial disability rating greater than 40 percent for DDD 
of the lumbosacral spine with acquired spinal stenosis status 
post laminectomy is denied.


REMAND

The veteran seeks service connection for a skin disorder.  
Service medical records document, among other things, 
treatment for skin complaints affecting the arms and inner 
thighs in late 2000.  After service, VA treatment records 
reflect treatment for skin complaints affecting the same 
areas as soon as early 2002.  Although the diagnoses provided 
are different, the veteran asserts that her in-service and 
post-service complaints were the same.  See Hodges v. West, 
13 Vet. App. 287 (2000) (for service connection based on 
continuity of symptomatology, the in-service diagnosis need 
not be identical to the current diagnosis).   

The veteran also seeks service connection for a disorder of 
the bilateral lower extremities.  She has reported various 
complaints affecting the lower extremities from the hips to 
the feet, some of which have been confirmed in VA 
examinations.  The report of the October 2003 VA examination 
reflects a diagnosis of peripheral neuropathy, apparently of 
the lower extremities.  However, there is no assessment as to 
the etiology of the disorder, specifically whether it is 
associated with the service-connected lumbar spine 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1) (objective 
neurologic abnormalities associated with a spine disability 
should be rated separately under the appropriate diagnostic 
code).  

For each claim, the Board finds sufficient evidence to 
warrant an examination and opinion to specifically address 
the nature and etiology of any skin disorder or disorder of 
the bilateral lower extremities currently present.  
38 U.S.C.A. 
§ 5103A(d).     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a dermatology 
examination to determine the nature and 
etiology of any skin disorder present.  
The examiner should review the claims 
folder, particularly service medical 
records and VA medical records.  Based on 
current physical examination and review of 
the claims folder, the examiner is asked 
to provide a diagnosis for any current 
skin disorder.  If there is a current 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disability is 
related to skin complaints and treatment 
shown in service.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to 
offer the requested opinion without resort 
to speculation, the report should so 
state.  Any opinion provided should 
include an explanation.

2.  Schedule the veteran for appropriate 
examination to determine the nature and 
etiology of any bilateral lower extremity 
disorder found to be present, including 
peripheral neuropathy.  The examiner 
should review the claims folder, 
particularly past VA examinations.  Based 
on current physical examination and review 
of the claims folder, the examiner is 
asked to provide a diagnosis for any 
current disorder of the lower extremities.  
If there is a current diagnosis, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disability is related to service 
or is associated with the veteran's 
service-connected DDD of the lumbosacral 
spine with acquired spinal stenosis, 
status post laminectomy.  As noted above, 
the term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner is unable to offer 
the requested opinion without resort to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

3.  After ensuring proper completion of 
this development, readjudicate the claims 
for service connection for a skin disorder 
and for a disorder of the bilateral lower 
extremities.  If either claim remains 
denied, furnish the veteran and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


